DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from applicant on 3/10/2020.
Claim 1 is canceled.
Claims 2-21 are new.
5.	Claims 2-20 are remaining in the application.
Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature: “at least one movement element” must be shown (with an appropriate reference character corresponding to the feature in the written description of the specification) or the feature(s) canceled from the claim(s).  Similar applies to the claimed feature limitations “chassis configured for removably coupling to an underwater object”, “underwater object”, “the underwater object is also moved” and “ultrasonic positioning system”.  Appropriate correction is required.
7.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the above feature(s) (with an appropriate reference character corresponding to the feature(s) in the written description) consistent with the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
8.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views No new matter should be entered.
Specification
9.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed feature limitation “chassis configured for removably coupling to an underwater object”, “at least one movement element”, “at least one movement element coupled to the chassis” and “wherein each movement element is selected from the group consisting of lift bags and thrusters” are is not found in the specification as is recited in the claims.  Claim limitations should be consistent with features found in and described in the specification.  In addition, terminology and/or nomenclature should be consistent throughout the disclosure (specification and claims).  Similar applies to the claimed functional limitations “receive instructions for operation of the movement element” and “in response to receiving the instruction, coordinated moving underwater of the at least one of the at least one movement element, whereby the underwater robotic vehicle is moved, whereby the underwater object is also moved”, “chassis configured for removably coupling to an underwater object”, “underwater object” and “the underwater object is also moved” which are not found, disclosed or described in the specification as are recited in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 
11.	Claims 2-21 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The independent claims 1 and 16 require “receiving of an instruction” and “in response to receiving the instruction, coordinated moving underwater of the at least one of the at least one movement element, whereby the underwater robotic vehicle is moved, whereby the underwater object is also moved”.  Similar also applies to the additional claimed feature limitations listed in paragraph 9.  Such limitations cannot be found in the specification and is not therefore sufficiently supported by the disclosure as filed.  Appropriate correction is required.
12.	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

13.	Claims 2-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
14.	It is unclear if claims 2-15 are apparatus or method claims since there appear to be process steps specified on lines 8-14 of independent claim 1.
15.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
16.	This application includes one or more claim limitations that do not use the word “means,” (independent claims 2 and 16 and subsequent dependent claims) but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder element” that is coupled with functional language “movement” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The Specification fails to disclose these features as recited in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	As best understood by the examiner, cclaims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kalwa et al. (US 20120055390 A1).  Kalwa et al. discloses the following:
Regarding claim 16: Use of underwater vehicles to manipulate and move underwater objects by at least one underwater robotic vehicle (that includes a manipulation device [16]), which does not explicitly disclose but renders obvious the coupling the underwater object to the at least one underwater robotic vehicle, each underwater robotic vehicle comprising a chassis (inherent frame) and at least one movement element (drives [4, 7]) configured to move 
Regarding claims 17 and 18, a plurality of underwater vehicles can be deployed and coordinated movement of such would have been recognized as obvious for effective multiple underwater object positioning and movement by one of ordinary skill in the art.
Regarding claim 19, wherein each underwater vehicle can be positioned accurately and providing a known positioning beacon for such purpose would have been recognized by one of ordinary skill in the art.
Regarding claim 20, instructions to each underwater vehicle can be sent wirelessly.
Regarding claim 21, the received instruction can be sent remotely.
Conclusion
19.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.
The prior art references disclose underwater robotic vehicle systems with movement elements. The prior art does not disclose, teach or suggest an underwater robotic vehicle system with a chassis configured for removably coupling to the underwater object, other than an indirect connection of the frame of the underwater vehicle to an underwater object via a manipulator.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application 
21.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/01/2021